FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAKESH SINGH SAROY,                               No. 09-71689

               Petitioner,                        Agency No. A095-592-170

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Rakesh Singh Saroy, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistencies between Saroy’s testimony and asylum application

regarding Saroy’s participation in political activities, as well as internal

inconsistencies in his testimony regarding when he changed his name from Rakesh

Kumar to Rakesh Singh. See id. at 1043; Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003) (credible establishment of applicant’s identity is a key element of

the asylum claim). The IJ reasonably rejected his explanations for the

inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In

the absence of credible testimony, Saroy’s asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      Because Saroy’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the agency should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                            2                                  09-71689